Battue, J. Gib Ford sold the shingles in controversy to G. H. Van Etten Company. At the time of the sale John Bard held a laborer’s lien on the shingles for $126.95, the amount Ford owed him for work and labor performed in their production. This fact seems to be conceded. But it is contended that the Van Etten Company purchased without notice of the lien, and therefore is not affected by it. This is not true. Bard did not lose his lien by the sale. Van Etten Company paid the entire purchase money by crediting Ford with the same on his previous indebtedness to it. It was not a bona fide purchaser, and did not acquire the shingles free from the lien. Pape v. Steward, 69 Ark. 306, 310; Jetton v. Tobey, 62 Ark. 84. Reverse and remand, with instructions to the court to render a judgment in accordance with' this opinion.